Opinion of the Court by
Judge Robertson:
Under a statute of June 3, 1865, the Auditor reported to the Attorney General for collection, an assessment of back taxes in Perry County for the years 1862-3-4-5, for the collection of which the sheriff had executed bond with several sureties, in the year 1866. On that bond the commonwealth ex parte, moved the Franklin circuit court, at its fiscal term in January 1868, for judgments for taxes and damages for each of those years, and obtained four *244judgments against principal and sureties with interest from each year and damages and costs.

James, for appellants.


Attorney General, for appellee.

These four appeals present various questions, none of which need be noticed now, except the question of interest.
As the back taxes assessed in 1866 could neither have borne interest nor have been collectible before that time, if so soon, there is obvious error in adjudging interest from antecedent periods.
For this error each of the four judgments is reversed and the causes remanded for further proceedings, when the appellants, notified as parties, may make defense on all the points involved in the litigation.